UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2396


THEON SMITH,

                    Plaintiff - Appellant,

             v.

DOMESTIC RELATIONS OF CHARLESTON COUNTY; JUDGE DANA A.
MORRIS,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. David C. Norton, District Judge. (2:18-cv-02297-DCN)


Submitted: January 22, 2019                                       Decided: January 24, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theon Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Theon Smith appeals the district court’s order dismissing without prejudice his

civil complaint challenging a state court child support order. * The district court referred

this case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).            The

magistrate judge recommended dismissing the action and advised Smith that failure to

file timely, specific objections to this recommendation could waive appellate review of a

district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). By

failing to file specific objections after receiving proper notice, Smith has waived

appellate review of the district court’s order.

       Accordingly, we affirm the judgment of the district court. We deny Smith’s

motion to transfer this appeal to the Federal Circuit. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                               AFFIRMED



       *
         We have jurisdiction over this appeal because the district court dismissed the
action for defects that could not be cured by amendment to the complaint. See Goode v.
Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 624 (4th Cir. 2015).


                                              2